Case 3:20-cr-00624-CAB Document1 Filed 01/21/20 PagelD.1 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Magistrate Docket No. 2

 

 

 

UNITED STATES OF AMERICA, )
Plaintiff,
Vv. ) COMPLAINT FOR VIOLATION OF:

) Title 8, USC 1324(a) YOO -

) Conspiracy to Transport Aliens within the

) United States for Financial Gain.
FRANCISCO SAUL ROJAS-HERNANDEZ ne

| JAN 17 2020

Defendants. ) SQUTHEHN LISTHICT OF CALIFORNIA

 

 

 

 

The undersigned complainant being, duly sworn, states:

Beginning on a date unknown and continuing up to and including January 13, 2020, within the
Southern District of California and elsewhere, defendant FRANCISCO SAUL ROJAS-
HERNANDEZ, with others known and unknown, with the intent to violate the immigration
laws of the United States, knowing and in reckless disregard of the fact that certain aliens,
including but not limited to, Samuel Adame-Saldana, Sandra Avendano-Miguel, Virginio
Roberto Avendano-Rosales, Inocencio Gomez-Vasquez, Gabriela Martinez-Dominguez, Jose
Angel Cardona-Leandro and Luis Miguel Chavez-Luevano, had not received prior official
authorization to come to, enter, or reside in the United States, did conspire with others to
transport and move said aliens within the United States and did so for the purpose of
commercial advantage or private financial gain; in violation of Title 8, United States Code,
Section 1324(a)(1)(A)(v)(D.

And the complainant states that this complaint is based on the attached probable cause
statement, which is incorporated herein by reference.

 

 
Case 3:20-cr-00624-CAB Document1 Filed 01/21/20 PagelD.2 Page 2 of 4

 

LA Lo
SIGNATVRE OF COMBLAINANT
Katelyn M. THOMPSON

Naval Criminal Investigative Service

SWORN TO BEFORE ME AND SUBSCRIBED IN MY PRESENCE,
THIS 17th DAY OF January, 2020.

 

BERNARD G. SKOMAL
United States Magistrate Judge

 
Case 3:20-cr-00624-CAB Document1 Filed 01/21/20 PagelD.3 Page 3 of 4

PROBABLE CAUSE STATEMENT

In July 2019, the Naval Criminal Investigative Service Resident Agency (NCISRA)
Camp Pendleton, CA (CPC) identified the existence of a Human Smuggling Network
of Undocumented Aliens (UDAs) wherein United States Marine Corps (USMC)
service members were participating in the transporting of UDAs within the United
States. The ensuing investigation by NCISRA CPC and the United States Border Patrol
identified USMC service members and other United States citizens that were recruited
or tasked to recruit other “Load Drivers” by Francisco Saul ROJAS-HERNANDEZ
(ROJAS).

On July 3, 2019, Border Patrol Agents C. Anderson and E. Pepe were conducting
assigned duties in the Boulevard Border Patrol Station's area of responsibility. At
approximately 10:00 AM, Agent Anderson was on foot tracking footprints of suspected
illegal aliens south of his position. Agent Anderson noticed a small black car pull over
onto a dirt turnaround from Interstate 8. Agent Anderson went to the spot where he had
seen the vehicle and noticed fresh footprints leading to where the vehicle was
momentarily parked. Agent Anderson relayed this information to other Agents in the
area. Agent E. Pepe spotted a black vehicle which matched the description that Agent
Anderson had relayed. Agent Pepe conducted a vehicle stop and the vehicle yielded.
Agent Pepe approached the vehicle, identified himself as a Border Patrol Agent and
conducted an immigration inspection on the five individuals in the vehicle. The driver,
later identified as Byron Darnell Law (Law) and the front passenger, later identified as
David Javier Salazar-Quintero (Salazar), stated they were active duty United States
Marines and United States citizens. All three backseat passengers, later identified as
Samuel Adame-Saldana, Sandra Avendano-Miguel, and Virginio Roberto Avendano-
Rosales, stated they were citizens of Mexico without immigration documents that
would allow them to enter or remain in the United States legally. After advisement of
their Miranda rights, Law and Salazar stated ROJAS recruited them and organized the
smuggling operation. Salazar identified the defendant in a photographic lineup.

On September 18, 2019, Border Patrol Agents Joe Castellanos, Cory Anderson, and
Christopher Staples were conducting anti-smugegling operations in the Boulevard
Border Patrol Area of Responsibility. Agent Staples observed two individuals walk out
of the brush towards the Highway and get into the trunk of a vehicle that was stopped
on the side of the road. Agent Anderson conducted a vehicle stop, identified himself as
a Border Patrol Agent, and conducted an immigration inspection on the occupants of
the vehicle, including an occupant later identified as Joel Chavez-Marquez (Chavez-
Marquez). Chavez-Marquez stated he was a United States citizen. Consent was given
to open the trunk and two individuals, later identified as Inocencio Gomez-Vasquez
and Gabriela Martinez-Dominguez, were discovered laying down. Those two
individuals stated they are citizens of Mexico without immigration documents that
would allow them to enter or remain in the United States legally. After advisement of

 

 
Case 3:20-cr-00624-CAB Document1 Filed 01/21/20 PagelD.4 Page 4 of 4

his Miranda rights, Chavez-Marquez stated an individual named “Rojas” organized the
smuggling operation and was going to pay him $1,000. Chavez-Marquez stated he met
“Rojas” earlier that day and was given $40 for gas and instructed to drive to Jacumba
to pick up illegal aliens. Chavez-Marquez subsequently identified the defendant in a
photographic lineup.

On January 13, 2020 Border Patrol Agent (BPA) Arron Luzak was conducting anti-
smuggling operations in the Boulevard Border Patrol Area of Responsibility. At
approximately 7:40 p.m., Agent Luzak was stationary on Old Highway 80 in the town
of Jacumba, parked off on the shoulder and observed a vehicle driving westbound on
Old Highway 80 towards Jacumba, CA. He observed the vehicle travel into the town
of Jacumba as it hesitated at every street corner, seemingly not knowing where to go,
and finally turning off Old 80 and turn right onto Jacumba St. Approximately three
minutes later, he observed the vehicle come back out of J acumba St. and turn back
onto Old 80 heading eastbound at a high rate of speed. Agent Luzak and Agent Juan
Prishker initiated a vehicle stop. The driver, Brandon J ordan, gave Agent Luzak
consent to open the trunk and two individuals, later identified as Jose Angel Cardona-
Leandro and Luis Miguel Chavez-Luevano, were found lying down. Both individuals
stated they are citizens of Mexico without immigration documents that would allow
them to enter or remain in the United States legally. After advisement of his Miranda
rights, Jordan stated that he was recruited by an individual named “Rojas” who
coordinated the smuggling operation and offered him money in exchange for
transporting individuals from Jacumba, California to El Cajon, California. “Rojas”
communicated with Jordan using a username known to belong to the defendant.

As part of their investigation, Border Patrol identified multiple “Load Driver’s” that
identified ROJAS as the recruiter and organizer of additional smuggling events
including, but not limited to, alien smuggling arrests on: August 19, 2019; September
14, 2019; September 19, 2019; and December 5, 2019.

 
